          Case 19-22715-CMB        Doc 506    Filed 09/21/20 MEMO
                                              PROCEEDING      Entered 09/21/20 15:46:09          Desc Main
                                             Document     Page 1 of 1

Date: 09/21/2020 02:00 pm
 In re:   5171 Campbells Land Co., Inc.


                                                         Bankruptcy No. 19-22715-CMB
                                                         Chapter: 11 (Not Small Business)
                                                         Doc. # 491

Zoom Appearances: Michael P. Oliverio; Keila Estevez; Ryan Cooney

Nature of Proceeding: #491 Application of Robert O Lampl Law Office for Final Compensation and
Reimbursement of Expenses as Counsel for the Debtor for the Period of July 2, 2019 through
March 17, 2020

Additional Pleadings: Certificate of Service; #499 Objection by L-Four, L.P.; #505 Reply to L-
Four, L.P. Objection

Judge's Notes:
 ‐ Objection to the fee application is based on the alleged conflict of interest due to representation of Mr.
 Kane.
 ‐ Estevez: As of today, no funds available. Doubtful that will recover significant amounts.
 ‐ Oliverio: Objection based on requirement that Debtor's counsel must remain disinterested.
 Simultaneous representation is a conflict. Application and affidavit did not disclose continued
 representation of insiders of Debtor in prior or new actions.
 OUTCOME:
 ‐ Do not see this as a case for disgorgement of fees; however, regarding fees requested that have not
 been approved, parties to have a 2 hour Zoom meeting to see if issues can be resolved.
 ‐ If cannot reach a resolution, may be ordered to mediation and/or may be required to file contested and
 uncontested facts.
 ‐ To the extent there is an argument regarding impact of Judge Conti's ruling on this dispute, may need a
 transcript of that hearing to determine what findings were made.
 ‐ Continued to 10/29 at 4pm by Zoom.


                                                          Carlota Böhm
                                                          Chief U.S. Bankruptcy Judge
                   FILED
                   9/21/20 3:39 pm
                   CLERK
                   U.S. BANKRUPTCY
                   COURT - WDPA
